 In the Matter OfPACKARDMOTORCAR COMPANYandMECHANICSEDUCATIONAL SOCIETY OF AMERICA, LOCAL No. 3 (CUA)Case No. 8-R-1834.-Decided August 13,1945Mr. E. W. Kelsey, Jr.,of Toledo, Ohio, for the Company.Mr. Earl S. Streeter,of Toledo, Ohio, for the MESA.Mr. David A. Guberman,of Toledo, Ohio, for the UAW.Mr. William Gardner,of Toledo, Ohio, for the Polishers.Mr. Jack Mantel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Mechanics Educational Society ofAmerica, Local No. 3 (CUA), herein called the MESA, alleging thata question affecting commerce had arisen concerning the represen-tation of employees of Packard Motor Car Company, Toledo, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Thomas E.Shroyer, Trial Examiner.Said hearing was held at Toledo, Ohio,on June 25, 1945.The Company, the MESA, International Union,United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, Local No. 12 (CIO), herein called the UAW, and MetalPolishers, Buffers, Platers, and Helpers International Union, LocalNo. 2 (AFL), herein called the Polishers, appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.At the hearing, the Trial Examiner reserved for ruling bythe Board, the UAW's motion to dismiss the petition.For reasonshereinafter stated, this motion is hereby denied.The Trial Exami-ner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.The UAW's request for oral argument ishereby denied,63 N L.R. B, No. 46.317 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYPackard Motor Car Company, a Michigan corporation with its prin-cipal office in Detroit, Michigan, owns and operates several plants inand about the Detroitarea.The Company also operates a plant atToledo, Ohio, where it is engaged in the manufacture of aircraftengine parts.The Toledo plant, the only one involved in this pro-ceeding, is owned by the Defense Plant Corporation, an agency of theUnited States Government.During the past year, the Company pur-chased raw materials valued in excess of $500,000, a majority of whichwas shipped to its Toledo plant from points outside the State of Ohio.During the same period, a majority of the Company's finished products,valued in excess of $1,000,000, was shipped to points outside the Stateof Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local No. 3, affiliatedwith the Confederated Unions of America, is a labor organizationadmitting to membership employees of the Company.International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, Local No. 12, affiliated with theCongress of Industrial Organizations, is a labor organization admittingto membership employees of the Company.Metal Polishers, Buffers, Platers and Helpers International Union,Local No. 2, affiliated with the American Federation of Labor, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 26, 1945, MESA notified the Company by letter that itrepresented a majority of certain of its employees and requested exclu-sive bargaining negotiations in their behalf.The Company repliedthat these employees were represented by the UAW in a collective bar-gaining contract which had not yet expired, and advised MESA tofile a petition with the Board.MESA had filed its petition on April25, 19451"On July 20,1944,the UAWand the Company entered into an exclusive bargainingcontract which covered the employees in the unit now soughtby MESA. Thecontractprovided that it was to remain in full force and effect untilJuly 20, 1945.None of theparties urges this contract as a bar to the instant proceeding.The UAW,in support ofa motion to dismiss, claims that MESA's petition was filed prematurely.We findno meritin this contention,since the record indicates that the petition was filedwithina reasonabletime prior to the expiraton date of the contract. PACKARD MOTOR CAR COMPANY319A statement of a Board agent, introduced into evidence at the hear-ing, indicates that MESA represents a substantial number of em-ployees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITMESA and the UAW agree that all hourly rated employees, exclud-ing employees in Departments TPF, TX, TPA, TPX, and TTB,3 pat--,tern makers, plant-protection employees, accounting, administrative,personnel, and purchasing division employees, and all supervisory em-ployees, constitute an appropriate bargaining unit 4The Polishers,contends that all polishers, buffers, platers, and helpers, who areincluded in the unit agreed upon by MESA and the UAW, shouldcomprise a separate unit.The Company takes no position withrespect to the appropriate unit or units.In February 1944, the Board issued a Decision and Direction ofElections 5 in which it stated that, absent any collective bargaininghistory to the contrary, the employees sought by the Polishers mightproperly function either as a separate unit or as part of a plant-wideunit, asserting that these employees were entitled to express such achoice.However, the Board did not direct an election among thepolishers, buffers, platers, and helpers, because the group then em-ployed represented less than 50 percent of the Company's anticipatedcomplement of such employees.Thereafter, on May 26, 1944, a con-sent election was held among these employees wherein they were givenan opportunity to decide whether or not they desired to be representedby the Polishers or the UAW.A majority of the group voted for theUAW, thereby rejecting the Polishers as their exclusive bargainingagent.These employees were thereafter included within the plant-wide unit of the hourly paid employees under the contract subse-quently entered into by the Company and the UAW. In view of the2The Board agent reportedthat MESAsubmitted 301 authorization cards, and that 245of the cards bore the names of persons appearing on the Company's pay roll of May 10,1945,which listed 997 personsin theunit found to be appropriate.The Trial Examinerreported that MESA submitted 24 additional cardsat thehearing, and that 20 of thesecards bore names of personsappearingon the aforesaid pay rollTheUAW moved todismiss the petition for the reasonthatMESA had not presented a sufficient showing ofmembership.There is no merit in this contention.sinceMESA's showing in view of theUAW'sclosed shop contractwith the Company,is sufficient to warrant an election.'The employees in these departments are presently represented under contract by MESALocal No 4.4The unit agreed uponby MESA and the UAW issubstantially the same as the onecovered inthe UAW's contract with the Company5Matter ofPackard Motor Car Company,54 N L. R. B.1029.Thetwo elections directedin this case concerned the Company's tool room employees who selected MESA as theirbargaining representative, and the remaining hourly rated employees who selected theUAW ThePolishers took no part in either election. 320DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast bargaining history which included the polishers, buffers, platers,and helpers in the broader bargaining unit, and of the absence of anysupervening events which might tend to support the Polishers' con-tention, we find that the unit sought by the Polishers is inappropriate sWe find that all hourly rated employees at the Company's Toledo,Ohio, plant, excluding employees in Departments TPF, TX, TPA,TPX, and TTB, pattern makers, plant-protection employees, account-ing, administrative, personnel, and purchasing department employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Packard MotorCar Company, Toledo, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tem-porarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but6 SeeMatterof DoehlerDie CastingCo., 58 N L R B 166; andMatter of AmericanPropeller Corporation,56 N L. R. B 1460. CfMatter of The Duff Norton ManufacturingCompany,60 N.L. R B. 186. PACKARD MOTOR CAR COMPANY321excluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by MechanicsEducational Society of America, Local No. 3 (CUA), or by Inter-national Union, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, Local No. 12 (CIO), for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.